LEAVY, Circuit Judge,
with whom Circuit Judge REINHARDT joins, dissenting:
I dissent. There is a reason the majority has difficulty finding common ground for its holding that an Inspector General employee cannot be an “original source” for purposes of a qui tam action. Nothing in the False Claims Act or its legislative history suggests that an Inspector General employee may not bring a qui tam action.
To reach its result, the majority makes two assumptions: first, that Congress failed to consider Inspector General employees as possible qui tam relators, and, second, that, if Congress had considered them, it would have excluded Inspector General employees from the operation of the False Claims Act. It is not our role to legislate on behalf of Congress.
In addition, legislative history shows that, in amending the False Claims Act in 1986, Congress sought to encourage people to come forward with information regarding fraud so that it could recover monies lost to the treasury. False Claims Amendments Act of 1986; Senate Judiciary Committee, S.Rep. No. 346, 99th Cong., 2d Sess. 9 (1986), reprinted in 1986 U.S.C.A.A.N. 5266. The 1986 amendments were intended, in part, to encourage government employees voluntarily to disclose fraud by giving them “an opportunity to speak up and take action without fear and with some assurance their disclosures will lead to results.” Id. at 5271. It is incongruous for the majority to read these amendments to bar a government employee, such as Fine, who reported the fraud to his supervisors and unsuccessfully urged them to act from bringing a qui tam action.
To encourage qui tam actions, Congress removed a broad jurisdictional bar and set forth a more specific and less restrictive set of jurisdictional bars. 31 U.S.C. § 3730(e). These “[ejxclusions of federal jurisdiction, set out in the 1986 amendments to the False *750Claims Act, are unusually precise.” United States ex rel. Hagood v. Sonoma County Water Agency, 929 F.2d 1416, 1419 (9th Cir.1991). “A straightforward reading of the 1986 False Claims Act reveals that Congress did not explicitly exclude government employees from the class of proper qui tam relators.” United States ex rel. Williams v. NEC Corp, 931 F.2d 1493, 1503 (11th Cir.1991); accord Hagood, 929 F.2d at 1420. Neither did Congress explicitly exclude Inspector General employees. Why would Congress? Why would the Government be less willing to take dollars recovered by an Inspector General employee than by any other government employee or by any other person?
To effect the assumed desire of Congress, the majority holds that Inspector General employees do not qualify as original sources because their provision of information to the Government is not voluntary as required by statute: “the provision of information when one has a legal duty to do so renders the performance of that duty nonvoluntary.” This is a contorted view of voluntariness. I have a legal duty not to jay walk. Does that make my failure to jay walk a nonvoluntary act? Our lives are circumscribed with legal duties. That does not make our choices to perform such duties nonvoluntary acts.
It is quite clear why Congress included the “voluntarily” language in the statute. Senator Grassley, the principle sponsor of the 1986 amendments to the False Claims Act, explained the reason on the floor of the Senate. He stated that the purpose was to prevent qui tam actions by a person who is a “source of the allegations only because the individual was subpoenaed to come forward.” 132 Cong.Rec. 20,536 (1986). Senator Grass-ley’s remarks provide the only reasonable interpretation of the meaning of the word “voluntarily.” The majority’s interpretation of the term “voluntarily” is not a reasonable one because it assumes — unnecessarily—that Congress chose a most unlikely and unduly complicated way to achieve a very simple objective. The majority does not explain why Congress did not simply say that some or all government employees are barred from filing qui tam actions, if that was its intent, instead of creating an implicit bar through the requirement that a disclosure be made “voluntarily.” The majority’s interpretation is made all the more implausible by its admission that Congress might well not have realized that its use of the word “voluntarily” would have the effect that the majority gives to it here.
Finally, in Section IV the majority ignores an area where Congress has acted. To justify leaving some instances of fraud unpoliced and unpunished, the majority evokes the veritable chamber of horrors which might develop if Inspector General employees were permitted to bring qui tam actions. Congress took care of this. Congress gave the Attorney General control over any qui tam litigation if she, after being served with a copy of the complaint as required by statute, enters an appearance within sixty days of such service. 31 U.S.C. § 3730(b)(2). “If the Government proceeds with the action, the action is conducted only by the Government.” Id. at 3730(b)(3).
In response to the parade of horribles that some would portray, I would add that I do not believe that Fine or any other government employee enjoys unfettered freedom to file qui tam actions under any and all circumstances. Whether the information on which government employees would base their suits is public or not, they owe their employer or ex-employer a duty of loyalty under common law, as well as a host of related duties under statutes, regulations, and professional codes of ethics. Just as under common law an employee cannot pursue a business opportunity he learned of through his job without notifying his employer of that opportunity and giving his employer a chance to pursue that opportunity, General Automotive Mfg. Co. v. Singer, 19 Wis.2d 528, 120 N.W.2d 659 (1963), so a government auditor may not file a qui tam action based on information he learned through his job without first giving the government an opportunity to act on the allegations itself. Such common law, statutory, regulatory and ethical obligations — not a strained reading of the word “voluntarily”— are sufficient to meet the concerns raised by my colleagues. In any event, not only are Fine’s qui tam actions not barred by the *751provisions of statute, but permitting qui tam actions such as Fine’s would further the purpose of the statute — ferreting out fraud and recovering money for the federal coffers.
The False Claims Act says “a person may bring a civil action for a violation of section 3729 for the person and for the United States Government.” 31 U.S.C. § 3730(b). Nothing in the Act bars an Inspector General employee, or any other government employee, from bringing the action. I would allow Fine to proceed with his claims.